DETAILED ACTION

1.	This office action is in response to amendment filed on Aug. 30, 2021. Claims 1, 4, 9-10, 13, 18-19, 22, and 25 have been amended. Claims 3, 12, and 21 have been canceled. No new claim has been added. Claims 1-2, 4-11, 13-20, and 22-25 have been presented. Claims 1-2, 4-11, 13-20, and 22-25 are pending.
Claims 1-2, 4-11, 13-20, and 22-25 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 08/30/2021 is persuasive thus, the application is in condition to be allowed. 
4.	Applicant arguments on pages 8-9 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 103 in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn by the examiner.

Allowable Subject Matter
5. 	Independent claims 1, 10, and 19 are allowed over prior art of record. Dependent claims 2, 4-9, 11, 13-18, 20, and 22-25 depend on the above-mentioned independent claims 1, 10, and 19 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 are allowed in view of the prior art.
The closest prior art Canard et al. (WO2016207527) discloses converting a first cipher into a second cipher by a secure storage server, receiving the first cipher, said first cipher being obtained by encrypting a piece of data by means of a public key of the user of a first device (Canard, abstract), and Huynh et al. (US Publication No. 2006/0112265) discloses information is decrypted and the signatures of the information are validated using the first signing and/or encrypting methodology. The information is re-signing and/or re-encrypting with a second signing and encryption methodology such that the information can be decrypted and/or its signatures validated at a second location (Huynh, Abstract), however, the prior art taken alone or in combination fails to teach or suggest a first address and a first encryption environment to utilize a position dependent cypher system; secondary memory coupled to the processor, comprising a second address and a second encryption environment to utilize a position independent cypher system, and the main memory comprising instructions that when executed by the processor cause the processor to: determine a memory operation request includes communication of target information from the first address to the second address; and translate the target information from the first encryption environment to the second encryption environment, wherein translation of the target information from the first encryption environment to the second encryption environment utilizes the first address and translates the target information from the cypher system of the first encryption environment to the cypher system of the second encryption environment, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was 
Dependent claims 2, 4-9, 11, 13-18, 20, and 22-25 depend upon the above-mentioned allowed independent claims 1, 10 and 19 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buhren et al. 2016 arXiv.org “Fault Attacks on Encrypted General Purpose Compute Platforms”, disclosing first build a software based memory encryption solution on a desktop system which mimics AMD’s SME and a proof-of-concept fault attack on this system, by which we are able to extract the private RSA key of a GnuPG user. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437